Blañdford, J.
Although the charter of a railroad company authorized it to acquire such strips of land between its terminal points as it *455■might deem necessary, the width of the right of way not being stated, ■yet when the road was located along and near the land now in dispute, ■and for thirty years the company did not take or use it, but it remained in the possession of others who claimed title to it, this was conclusive ■that it was not deemed necessary by the company for the successful ■operation of the road, and was not therefore a part of its right of way ■under its charter, no conveyance to the company or condemnation of the ■land appearing; and a verdict finding in favor of the company for the land under such facts was without sufficient evidence to support it.
Reece & Denny; \Y. D. Elam; Dabney & Fouche, for plaintiff in error.
C. N. Featherston; Junius F. Hillyer, for defendant.
■Judgment affirmed.